                 Case 20-10746-LSS               Doc 186        Filed 05/08/20         Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    RUDY’S BARBERSHOP HOLDINGS, LLC,                               Case No. 20-10746 (LSS)
    et al.1
                                                                   (Jointly Administered)
                           Debtors.
                                                                   Re: D.I. 103, 157


                                     NOTICE OF AUCTION RESULTS

         PLEASE TAKE NOTICE that on April 17, 2020, the United States Bankruptcy Court for

the District of Delaware entered the Order (I) Scheduling a Hearing to Consider Approval of the

Sale of Substantially All of the Debtors’ Assets, and the Assumption and Assignment of Certain

Executory Contracts and Unexpired Leases, (II) Approving Certain Bidding Procedures,

Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof, and (III)

Granting Related Relief [D.I. 103] (the “Bid Procedures Order”), which approved, among other

things, certain bidding procedures (the “Bidding Procedures”) in connection with the sale of all

or any part of the Debtors’ assets.

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures, on May

7, 2020, the Debtors conducted the Auction2 and determined that the highest and best bid for the

Debtors’ assets was offered by Malden Avenue Associates, LLC, a Washington State limited

liability company, or assigns, doing business as “Rudy’s Reloaded” (“Rudy’s Reloaded”). The



1 The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are (i) Rudy’s
  Barbershop Holdings, LLC (3198); (ii) Rudy’s Barber Shop, LLC (6037); (iii) Rudy’s Portland, LLC (7237); (iv)
  Rudy’s Southeast, LLC (5113); (v) Rudy’s Hollywood, LLC (2941); and (vi) Rudy’s New York, LLC (7034). The
  Debtors’ headquarters is located at 1605 Boylston Avenue, Suite 202, Seattle, Washington 98122.

2   Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Bid Procedures
    Order.
               Case 20-10746-LSS        Doc 186      Filed 05/08/20     Page 2 of 2




Debtors have determined Rudy’s Reloaded to be the Successful Bidder and its bid to be the

Successful Bid.

          PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures, the

Debtors have designated RBS Salon Holdings, Inc. as the Back-Up Bidder.

          PLEASE TAKE FURTHER NOTICE that, pursuant to the Bidding Procedures Order,

adequate assurance materials demonstrating the ability of the Successful Bidder to perform under

the Assumed Executory Contracts pursuant to their Asset Purchase Agreement is being provided

to each Assumed Executory Contract counterparty contemporaneous with this Auction Results

Notice.

          PLEASE TAKE FURTHER NOTICE that a telephonic hearing (the “Hearing”) to

consider approval of the results of the Debtors’ sale process and Auction is scheduled on May 11,

2020, at 10:00 a.m. (ET) before the Honorable Laurie S. Silverstein.          The Hearing may be

adjourned from time to time without further notice to creditors or parties in interest other than by

announcement of the adjournment in open court on the date scheduled for the Hearing or on the

Court’s docket.

Dated: May 8, 2020                            CHIPMAN BROWN CICERO & COLE, LLP
       Wilmington, Delaware
                                              /s/ William E. Chipman, Jr.
                                              William E. Chipman, Jr. (No. 3818)
                                              Mark L. Desgrosseilliers (No. 4083)
                                              Mark D. Olivere (No. 4291)
                                              Hercules Plaza
                                              1313 North Market Street, Suite 5400
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 295-0191
                                              Facsimile:     (302) 295-0199
                                              Email:         chipman@chipmanbrown.com
                                                             desgross@chipmanbrown.com
                                                             olivere@chipmanbrown.com

                                              Counsel to the Debtors and Debtors-In-Possession

                                                 2
